Name: Commission Regulation (EC) NoÃ 71/2009 of 23Ã January 2009 setting the quantity of maize available for intervention for period 2 of the 2008/09 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  international trade
 Date Published: nan

 24.1.2009 EN Official Journal of the European Union L 21/38 COMMISSION REGULATION (EC) No 71/2009 of 23 January 2009 setting the quantity of maize available for intervention for period 2 of the 2008/09 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 687/2008 of 18 July 2008 establishing procedures for the taking-over of cereals by intervention agencies or paying agencies and laying down methods of analysis for determining the quality of cereals (2), and in particular the second subparagraph of Article 3(2) thereof, Whereas: (1) Article 3 of Regulation (EC) No 687/2008 lays down rules for awarding the quantities of maize eligible for intervention for the 2008/09 marketing year. Quantities are awarded in two stages, referred to as period 1 and period 2. (2) The total quantity of maize offered for intervention in period 1, which ran from 1 August to 31 December 2008, did not exceed the limit laid down in point (a) of the second subparagraph of Article 11(1) of Regulation (EC) No 1234/2007. The quantity of maize that may be offered for intervention in period 2 of the 2008/09 marketing year should therefore be published. (3) In accordance with the third subparagraph of Article 3(1) of Regulation (EC) No 687/2008, period 2 starts on the day following publication by the Commission in the Official Journal of the European Union of the quantity which remains available for intervention in that period. That day is the first day for the submission of offers in all Member States, and the period in question ends no later than 30 April in Greece, Spain, Italy and Portugal, 30 June in Sweden and 31 May in the other Member States. This Regulation should therefore enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantity of maize that may be offered for intervention in period 2 of the 2008/09 marketing year in accordance with Article 3 of Regulation (EC) No 687/2008 shall be 172 377 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 192, 19.7.2008, p. 20.